Citation Nr: 0407182	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  97-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
October 1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision which denied a 
rating in excess of 20 percent for a left shoulder 
disability.  The Board denied the claim in a December 2000 
decision, which the veteran appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  In June 2001, 
the CAVC (upon the filing of a joint remand) vacated the 
Board's decision and remanded for readjudication.  The Board 
remanded the veteran's claim in June 2003.  In an October 
2003 supplemental statement of the case, the RO continued to 
deny a rating in excess of 20 percent for the veteran's left 
shoulder disability. 


FINDING OF FACT

Motion of the left arm is essentially full and possible well 
above the left shoulder level; there are asymptomatic 
scarring and radiographic findings of arthritis; there is no 
malunion of the left humerus, nor any malunion, nonunion, or 
dislocation of the left clavicle or scapula.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
shoulder disability are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40. 4.41, 4.45, 
4.69, 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5200, 
5201, 5202, 5203 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The joint remand granted by the CAVC in June 2001 directed 
the Board to, in part, consider the applicable assistance and 
notice provisions of the VCAA and pre-VCAA law and make a 
determination as to which was more favorable to the veteran.  
If the new law proved more favorable, the Board was to 
determine whether VA had complied with it.  

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  There is no question that the 
assistance and notice provisions of the VCAA are more 
favorable to the veteran than pre-VCAA law.  

The Board also concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 
C.F.R. § 3.159 and Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claim for increased rating (made in an April 
1996 typewritten statement) did not require a particular 
application form.  Thus, there is no issue as to provision of 
a form or instructions for applying for this benefit.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

The CAVC recently held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In the 
present case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, a substantially complete application for 
an increased rating was received in April 1996.  That claim 
was denied in a September 1996 rating decision.  Only after 
that rating decision was promulgated did the AOJ, in July 
2003, provide specific notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for the veteran to submit any evidence in his 
possession that pertains to the claim.  However, during the 
course of his appeal, the veteran was also sent a rating 
decision in September 1996, a statement of the case in 
January 1997, a supplemental statement of the case in August 
1997, a supplemental statement of the case in April 2000, a 
Board decision in December 2000, a development letter from 
the Board in March 2003, a Board remand in June 2003, and a 
supplemental statement of the case in October 1993.  All 
these documents -collectively - listed the evidence 
considered, the legal criteria for determining whether an 
increased rating could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing the veteran of the information and evidence 
necessary to substantiate his claim for increased rating.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
veteran (in October 2003).  The veteran has been provided 
with numerous opportunities to submit evidence and argument 
in support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the veteran.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained numerous VA treatment and 
examination records, as well as private treatment records and 
other submissions from the veteran.  There is no indication 
that there are any outstanding medical records pertinent to 
the veteran's claim. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent VA examinations in April 1996, March 2000, and 
February 2003.  The reports of these examinations have been 
obtained and carefully reviewed by the Board. 

The applicable requirements of the VCAA have been 
substantially met by the RO (which referenced 38 C.F.R. 
§ 3.159 in its October 2003 supplemental statement of the 
case), and there are no areas in which further development 
may be fruitful.  This case has been pending for over seven 
years.  There would be no possible benefit to remanding yet 
again, or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

II.  Claim for increased rating

A.  Factual background

By a June 1970 rating decision, the RO granted service 
connection for post-operative residuals of left shoulder 
dislocation.  A July 1971 RO rating decision decreased this 
rating to 10 percent, effective from October 1971.  

The veteran underwent a Bristow repair of recurrent 
dislocation of the left shoulder at a VA hospital in January 
1975.  An April 1975 RO rating decision increased the rating 
for the left shoulder disability from 10 to 100 percent under 
the provisions of 38 C.F.R. § 4.30, effective from January 
1975.  The 100 percent rating was reduced to 20 percent, 
effective from April 1975, and this rating has remained 
unchanged since then.

In an April 1996 typewritten statement, the veteran asserted 
that his condition had worsened and that he was seeking an 
increased rating.

The evidence relevant to this appeal includes the report of a 
February 1995 VA arthrogram of the left shoulder, which 
revealed residuals of previous surgery but no rotator cuff 
tear.

At a March 1996 VA physical therapy session, the veteran 
complained of pain with active range of motion.  Flexion was 
to 105 degrees and abduction was to 85 degrees with pain.  
Internal rotation was to 50 degrees and external rotation was 
45 degrees.  Active hand grip was 22 as compared to 50 on the 
right.

At an April 1996 VA examination, the veteran said he felt 
pain in the left shoulder when lifting weight with his left 
hand or arm, and reported that he could not raise his left 
arm above his head.  There was a scar in the left shoulder 
located anteriorly, measuring at least 14 centimeters long 
and a small scar approximately one half centimeter long 
behind the left ear.  There was no swelling and deformity of 
the shoulder.  Forward flexion was to 100 degrees, abduction 
was to 80 degrees, external rotation was to 45 degrees, and 
internal rotation was to 45 degrees.  X-rays of the left 
shoulder showed a single metallic screw in the glenoid of the 
scapula, mild degenerative disease, and calcifications in the 
soft tissues adjacent to the lateral aspect of the head of 
the humerus in the region of the greater tuberosity.  The 
veteran was diagnosed as having post-traumatic arthritis and 
calcific tendonitis.

At a February 1997 VA examination, the veteran complained of 
constant pain and limited movements of the left shoulder with 
weakened grip of the left hand.  There was no swelling, but a 
scar in the left shoulder area was noted.  Flexion was to 105 
degrees, external rotation to 45 degrees, internal rotation 
to 50 degrees, and abduction to 85 degrees.  The diagnosis 
was post-traumatic injury to the left shoulder with internal 
fixation, with limited movements with pain in all directions 
and weaker grip of the left hand.

At a June 1997 private evaluation, the left shoulder 
displayed full flexion and abduction to nearly 160 degrees.  
Internal rotation was to the midline with external rotation 
slightly decreased to 45 degrees versus 50 degrees 
contralateral.  There was 4 to 5 subscapularis strength with 
no appreciable apprehension and a palpable radial pulse.  X-
rays reportedly showed change consistent with previous 
shoulder reconstruction.  An EMG was reportedly normal.  An 
arthrogram with CT scan reportedly showed glenoid spur rather 
than loose body and no rotator cuff tear.  The impression was 
probable tendonitis with a mild early post traumatic 
arthrosis versus tendonitis.

At a March 2000 VA examination, the veteran complained of 
left shoulder pain with occasional numbness of the left arm.  
He reported working in pipeline construction and doing 
occasional shoveling by hand, and that he had pain when 
working over his head.  There was no muscle weakness found, 
nor any weakness in the hands, biceps, triceps, or radials.  
Abduction was to 180 degrees.  Forward elevation was to 180 
degrees without obvious difficulty (although he did it slowly 
and the examiner suspected some stiffness).  External 
rotation was to 85 degrees.  Palpation of the shoulder 
produced no tenderness.  There was a thin scar (probably 1/2 
inch wide in the middle) about 6 inches long.  There were no 
keloids.  No significant neurological deficits were noted.  
The impression was history of left shoulder dislocation with 
two surgeries and residual pain all the time.  It was noted 
that there had been no dislocation since the second shoulder 
surgery and that there was 5 degrees loss of external 
rotation of the left shoulder.

During a January 2001 private outpatient visit, the veteran 
reported that over the years following his surgery, he had 
never regained active motion of his left shoulder such that 
was equal to the right (i.e., normal) side.  He stated that 
he had recently felt pain, numbness, and tingling in the left 
arm and shoulder and that any overhead motion that he had to 
perform on his construction job caused him to pause.  He 
reportedly dropped tools due to weakness of his left arm as 
well.  He denied any neck, shoulder, or trapezial pain.  X-
rays revealed moderate osteoarthritis of the glenohumeral 
joint, some degenerative changes of the undersurface of the 
left acromion with acromioclavicular joint degenerative joint 
disease, and no fractures.  There was also x-ray evidence of 
his prior surgery.  

Examination revealed some crepitation across the left 
acromioclavicular and glenohumeral joints, and the left 
shoulder was tender to deep palpation.  No masses or 
effusions were present.  Muscle strength was 4/5.  Abduction 
was 0 to 150 degrees, external rotation was to 20 degrees, 
and internal rotation was to approximately 35 degrees.  There 
was a scar over the left upper shoulder area in the delta-
pectoral groove.  Deep tendon reflexes were 0 out of 4 but 
were equal and symmetrical bilaterally.  The impression was 
left shoulder pain with some weakness and decreased range of 
motion to external rotation of the left shoulder.  The 
examiner further concluded that the pain and decreased range 
of motion of the left upper extremity was likely to be 
permanent, and that the veteran would always have some 
subjective numbness and tingling in his arm which would 
render him unable to work at full capacity on the left side.  
He would have to take breaks and rest his arm.  Because his 
symptoms also reportedly arose while he rode in cars, driving 
long distances was not considered to be in his best interest.  

In an April 2002 written statement, the veteran listed the 
medications he took on a daily basis due to left shoulder 
symptoms.  These included acetaminophen, ibuprofen, and 
analgesic ointment.   

At a February 2003 VA neurological examination, the veteran 
reported that he continued to work in construction but had 
had intermittent difficulties with weakness and paresthesias 
of the left extremity.  The situation was complicated by a 
motor vehicle accident with subsequent neck and low back 
pain, and a cervical laminectomy.  He had, however, been able 
to return to work and noticed that he was easily aggravated 
by this.  Despite this, according to the examiner, he had 
actually done quite well.  

On examination, there was no evidence of brachioradialis 
weakness.  The veteran had full range of motion of the left 
shoulder and no scapular winging or weakness.  Reflexes were 
mildly asymmetric in the triceps, the left being mildly 
diminished compared to the right.  The biceps were symmetric 
as was the brachioradialis.  There was no intrinsic hand 
muscle weakness or other such problems.  The examiner 
concluded that there was no evidence of a residual shoulder 
problem.  No further workup was indicated.  

At a February 2003 VA joint examination, the veteran reported 
feeling pain and weakness while driving and while working in 
construction.  He also reported this his shoulder trembled 
and he felt a burning sensation when he was lifting heavy 
objects.  It had never become hot, red, or locked.  However, 
he thought his left shoulder lacked endurance when compared 
to the right.  He used a sports cream and occasionally 
ibuprofen for treatment.  If the condition flared up (such as 
when lifting), the shoulder would apparently be sore for an 
hour or so.  Overhead work was especially difficult.  The 
veteran also stated that he had not lost any time because of 
his shoulder (although he was presently laid off).  

On examination, the veteran did not appear to have pain on 
motion or palpation of the shoulder.  He had 0 to 180 degrees 
of forward elevation without difficulty and 0 to 180 degrees 
of abduction, again without difficulty.  When asked to repeat 
this before leaving, he was unable to put it up as high as 
180 degrees, but he did touch his hands over his head with no 
difficulty or hesitation.  Rotation was 0 to 90 degrees 
bilaterally, but internal rotation was only to 35 degrees on 
the left (while it was to 90 degrees on the right).  Strength 
in abduction and adduction were good, and the muscles looked 
strong.  He had no real painful motion that he could see, 
only limited internal rotation.  There was no ankylosis.  
Sensation appeared intact from C2 to T2 and his shoulders 
looked symmetrical.  

The examiner's impression was that aside from the limited 
internal rotation of the left shoulder, all other motions 
were normal and equal to the right shoulder.  He did not seem 
to be in pain.  The weakness of the left shoulder motions, if 
any, was deemed minimal, and no incoordination was found.     

The veteran sought VA outpatient treatment in February 2003 
for chronic left shoulder pain, which he rated as a 6 on a 
10-point scale.  He described the pain as a constant, dull 
ache which was worse with a lot of activity.  The pain did 
not radiate.  He said he treated himself with ibuprofen, 
acetaminophen and analgesic balm, but that these apparently 
did not help any more.  

In an August 2003 written statement, the veteran complained 
that the VA physician who examined him in February 2003 had 
not risen from her chair for the entire examination, and that 
her report was unfair.  He also asserted that his left 
shoulder pain was at times unbearable, and that he had had 
back-to-back Cortizone shots in his shoulder.  He asserted 
that his complaints of spasms, numbness and pain were not 
documented.  With his statement, the veteran submitted a 
number of medical articles which discussed - in general terms 
- calcific tendinitis, spondylolysis, spondylolisthesis, 
arthrography, and shoulder anatomy.

In a December 2003 written statement, the veteran asserted 
that he could raise his left arm to almost any position when 
asked, but that he could not do this on a continual basis.  
He also stated that he could not use his left shoulder and 
arm in a normal manner for an eight-hour work day 
continually.  He described his condition as painful and 
debilitating.  


B.  Analysis

Disability evaluations are generally assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  In evaluating a given 
disability, it should be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.41.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  An evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For 
rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes. 38 
C.F.R. § 4.69.  In the present case, a March 2000 VA 
examination report indicates that the veteran is right-hand 
dominant, and therefore his left shoulder is his minor 
shoulder for rating purposes. 

The veteran's left shoulder disability has been assigned a 20 
percent rating under Diagnostic Code 5202.  Under that 
evaluation criteria, other impairment of the humerus of the 
minor upper extremity is rated 20 percent when there is 
malunion with marked or moderate deformity, or where there is 
recurrent dislocation at the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level or with frequent episodes and guarding of all 
arm movements.  Fibrous union of the minor humerus warrants a 
40 percent rating, nonunion of the minor humerus (false flail 
joint) warrants a 50 percent rating, and loss of the head of 
the minor humerus (flail shoulder) warrants a 70 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  There 
certainly has been no evidence presented during this appeal 
that the veteran has experienced fibrous union, false flail 
joint, or flail shoulder, and therefore a rating in excess of 
20 percent is not warranted under Diagnostic Code 5202. 

The Board has considered other pertinent rating criteria, 
however.  For a 30 percent rating for limitation of motion of 
the minor arm, motion must be limited to 25 degrees from the 
side.  A 20 percent rating contemplates limitation of motion 
of the arm midway between the side and shoulder level.  If 
arm motion is limited to the shoulder level, a 20 percent 
rating is also warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Standard range of abduction of the shoulder is 0 to 
180 degrees.  38 C.F.R. § 4.71, Plate I.

As detailed above, abduction of the veteran's left shoulder 
has ranged from a low of 80 degrees (in April 1996) to a high 
of 180 degrees (in March 2000 and February 2003).  Even at 
its nadir, the veteran's range of abduction does not come 
near to warranting a 30 percent rating under Diagnostic Code 
5201.

Impairment of the clavicle or scapula of the minor upper 
extremity is rated 10 percent when there is malunion, or when 
there is nonunion without loose movement; it is rated 20 
percent (the maximum evaluation available under this rating 
criteria) when there is nonunion with loose movement, or when 
there is dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  A 20 percent rating is the maximum available under 
this rating criteria.  In any case, the evidence does not 
reflect any malunion or nonunion of the veteran's left 
clavicle or scapula.  

There also has been no evidence that the veteran has 
ankylosis of the left shoulder or a disability comparable 
thereto.  Indeed his ability to flex, abduct, and rotate his 
shoulder in a clinical setting has been well documented.  
Therefore, an evaluation under Diagnostic Code 5200, the only 
other potentially applicable diagnostic code that provides an 
evaluation in excess of 20 percent for minor shoulder 
disability, is not appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  

The veteran has arthritis of his left shoulder (as reflected 
in x-rays taken in April 1996 and January 2001).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

As detailed above, the veteran's left shoulder has displayed 
a range of motion which is not compensable under Diagnostic 
Code 5201.  However, he is assigned a 20 percent rating for 
"guarding of movement" under Diagnostic Code 5202, which is 
tantamount to compensation on the basis of limitation of 
motion, and therefore a separate 10 percent rating under 
Diagnostic Code 5003 is not appropriate.  

Although the veteran has regularly complained of pain and 
weakness on motion of this shoulder (such as during his 
January 2001 outpatient visit, the February 2003 neurological 
examination, and the February 2003 joint examination), he has 
not regularly evidenced this objectively on examination.  
While he may indeed have pain while moving his shoulder, it 
certainly has not been shown (in clinical settings) to limit 
his motion to even a compensable degree under Diagnostic Code 
5201.  In fact, at the VA examinations in March 2000 and 
February 2003, there was essentially full range of left arm 
motion, and the veteran related that left shoulder symptoms 
bothered him only if he attempted to lift heavy objects or 
throw with his left arm.  Indeed, the VA joint examiner in 
February 2003 specifically concluded that the veteran did not 
seem to be in pain, that any extant weakness of the left 
shoulder motions was minimal, and that there was no 
incoordination whatsoever.  Similarly, the VA neurological 
examiner concluded in February 2003 that there was no 
evidence of weakness.  To the extent the veteran has been 
functionally impaired by his left shoulder disability, or has 
experienced pain, weakness, and/or fatigability in this 
regard, it is more than compensated for by his 20 percent 
rating. 

The Board recognizes that the veteran's left shoulder pain 
apparently affects his ability to do heavy lifting at work, 
but the average impairment in earning capacity produced by 
his left shoulder disability is contemplated in the assigned 
schedular rating. 38 C.F.R. § 4.1.  Finally, the veteran's 
scars from his shoulder surgeries are completely asymptomatic 
and he has not indicated that he is seeking compensation for 
any scarring. 

In summary, the preponderance of the evidence is against a 
rating in excess of 20 percent for the left shoulder 
disability.  Thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

ORDER

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability is denied.  



	                        
____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



